 1 Shaun Setareh (SBN 204514)
    shaun@setarehlaw.com
 2 William M. Pao (SBN 219846)
    william@setarehlaw.com
 3 Alexandra R. McIntosh (SBN 320904)
    alex@setarehlaw.com
 4 SETAREH LAW GROUP
   315 South Beverly Drive, Suite 315
 5 Beverly Hills, California 90212
   Telephone (310) 888-7771
 6 Facsimile (310) 888-0109

 7 Attorneys for Plaintiff
   ANDREW QUIRUZ
 8

 9                                UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                                      SAN JOSE DIVISION
12

13 ANDREW QUIRUZ, on behalf of himself, all      Case No. 5:17-cv-03300-BLF
   others similarly situated,
14                                               Assigned For All Purposes To The Honorable
                   Plaintiff,                    Beth Labson Freeman, Courtroom 3
15
           vs.                                   [PROPOSED] ORDER GRANTING
16                                               PRELIMINARY APPROVAL OF CLASS
   SPECIALTY COMMODITIES, INC., a North          ACTION SETTLEMENT
17 Dakota corporation; ARCHER DANIELS
   MIDLAND COMPANY, a business entity form       [Filed Concurrently with Plaintiff’s First
18 unknown; and DOES 1 through 100, inclusive,   Amended Notice of Motion and Motion for
                                                 Preliminary Approval of Class Action Settlement
19                 Defendants.                   and Certification of Settlement Class, and
                                                 Declaration of Shaun Setareh]
20
                                                 Date:    April 2, 2020
21                                               Time:    9:00 a.m.
                                                 Place:   Courtroom 3
22
                                                 Action Filed:            May 3, 2017
23                                               Date of Removal:         June 7, 2017
24

25

26
27

28


         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
1                                        [PROPOSED] ORDER

2         Plaintiff ANDREW QUIRUZ (“Plaintiff”) Motion for Preliminary Approval of Class Action

3 Settlement came on regularly for hearing before the Honorable Beth Labson Freeman.

4         After full consideration of all the materials filed in support of the Motion, and GOOD

5 CAUSE APPEARING THEREFROM, the Court makes the following findings and orders:

6         1.     The Court GRANTS preliminary approval of the Settlement pursuant to Fed. R. Civ.

7                Proc. 23 based upon the terms set forth in the Settlement Agreement (“Settlement” or

8                “Settlement Agreement”) attached to the Declaration of Shaun Setareh.

9         2.     The Settlement as proposed appears to be fair and reasonable and to provide

10               significant benefit to the Settlement Classes and the California FLSA Collective.

11        3.     The Settlement was reached through good faith and arm’s length negotiation with the

12               assistance of an experienced mediator.

13        4.     Named Plaintiff ANDREW QUIRUZ is a suitable class representative and is

14               appointed as the Class Representative for the Settlement Class.

15        5.     Named Plaintiff’s counsel, Shaun Setareh and William M. Pao of the Setareh Law

16               Group, is experienced in matters of this nature and is appointed as Class Counsel for

17               the Settlement Class.

18        6.     The proposed Settlement Class and the California FLSA Collective defined in the

19               Settlement are provisionally certified for purposes of the settlement only.

20        7.     The notice provision in the Settlement is constitutionally sound because individual

21               notices will be mailed to all class members whose identities are known to the parties,

22               and such notice is the best notice practicable. The proposed Notice of Class Action

23               Settlement (filed as ECF Nos. 88 and 89) is sufficient to inform Class Members of

24               the terms of the Settlement, their rights under the Settlement, their rights to object to

25               the Settlement, their rights to dispute their number of workweeks, and their rights to

26               elect not to participate in the Settlement; the processes for doing so; and the date and
27               location of the final approval hearing, and are therefore approved.

28

                                                    1
        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
1     8.    A Final Approval Hearing on the question of whether the proposed Settlement,

2           attorneys’ fees and costs to Class Counsel, payment to the Labor & Workforce

3           Development Agency, and the Named Plaintiffs’ enhancement awards should be

4           finally approved as fair, reasonable, and adequate as to the members of the Class is

5           scheduled in Courtroom 3 of this Court on September 10, 2020 at 9:00 a.m.

6     9.    The Court approves, as to form and content, the Notice of Class Action Settlement, in
7           substantially the forms filed at ECF Nos. 88 and 89. The Court approves the
8           procedure for Settlement Class members to participate in, to opt out of, and to object
9           to, the Settlement as set forth in the Class Notice.
10    10.   The Court directs the mailing of the Class Notice Packet to all Settlement Class
11          members by First-Class Mail.
12    11.   To facilitate administration of the Settlement pending final approval, the Court
13          hereby enjoins Plaintiffs and all Settlement Class members from filing or prosecuting
14          any claims, suits or administrative proceedings regarding claims released by the
15          Settlements unless and until such Settlement Class members have filed valid written
16          requests for exclusion with the Settlement Administrator and the time for filing
17          claims with the Settlement Administrator has elapsed.
18    12.   The Court orders the following Implementation Schedule for further proceedings:
19             a. Deadline for Defendants to submit Settlement Class Member contact
20                 information to Settlement Administrator: April 24, 2020.
21             b. Deadline for Settlement Administrator to mail the Class Notice Packet to
22                 Settlement Class Members: May 15, 2020.
23             c. Deadline for submission of California FLSA Collective Opt-In Consent
24                 Forms: June 30, 2020.
25             d. Deadline for Settlement Class Members to postmark Requests for Exclusion,
26                 and disputes regarding the number of workweeks/paystubs: June 30, 2020
27

28

                                               2
     [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1                e. Deadline for Settlement Class Members to postmark Objection to settlement:

 2                    August 20, 2020.

 3                f. Deadline for Class Counsel to file Motion for Final Approval of Class Action

 4                    Settlements: August 6, 2020

 5                g. Final Fairness and Approval Hearing: September 10, 2020 at 9:00 a.m.

 6       13.   The Court retains jurisdiction over the parties to enforce the terms of the judgment.

 7

 8       IT IS SO ORDERED.

 9

10 DATED: April 3, 2020
                                             Honorable Beth Labson Freeman
11                                           UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 3
        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
